Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “268” has been used to designate both “display” and “activation signal” (para. 32).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


platform” as well as a several elements that appear to be software modules or computer programs according to the specification (para. 14). The current claim language does not specify that the software is part of or statically embodied and executable in a physical medium.  Software not statically embodied and executable on a physical medium is considered descriptive material per se.  As drafted, the claim fails to define any structural and functional interrelationships between the software per se and other elements of the invention that permit the software's function to be realized.  (See MPEP § 2106 Section IV B1 (a)).  In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettinger et al. (U.S. Publication No. 2016/0098536).
As per claim 1, Dettinger teaches a method for medical disposition of a patient, comprising: 
-loading data indicative of a medical condition of a patient (Dettinger: para. 72; Using monitoring devices to monitor the condition of the patient.) onto a platform (Dettinger: para. 34), wherein the data is transmitted to an interface engine (Dettinger: para. 72; Transmit it to the patient care application on the mobile device.); 
-providing a cloud computing environment (Dettinger: para. 34), 
-wherein the cloud computing environment monitors the interface engine for received data (Dettinger: figure 10; para. 29; The mobile device running the platform, receives information from sensors that monitor patient activity.), wherein the monitoring of the interface engine is continuous or periodical in nature (Dettinger: para. 46; para. 67; The application continuously monitors patient activity from sensors.), and 
-when data is received, the cloud computing environment determines steps to be taken by the patient for improvement of the medical condition, based at least upon the data in real time (Dettinger: para. 47-48; Upon receiving patient information, the care plan application classifies the event and based on the classification, the care plan is created specifying a particular treatment. The information is being monitored continuously still.), and creates media content in real time, the content comprising patient disposition information specific to the medical condition associated with the patient, the media content instructing the patient regarding steps to take to improve outcome for the medical condition based at least upon the data (Dettinger: para. 49; para. 51; para. 55; The care plan management prescribes education activities related to the patient’s condition, which could include articles, educational videos. The application adjusts assigned tasks, which includes media content, based on feedback.), and stores the media content in a storage component in the cloud computing environment (Dettinger: para. 53; Saves the data including care plan information, which includes assigned tasks.); 
-loading the media content to a platform accessible by the patient or patient’s guardian (Dettinger: para. 73-74; The patient care application on a mobile device provides the assigned tasks, which includes media content.); 
-automatically providing the media content on a display accessible by the patient or patient’s guardian upon the platform receiving an activation signal (Dettinger: para. 73-74; para. 34; The patient care application on a mobile device provides access to the care platform.).
As per claim 3, the method of claim 1 is as described.  Dettinger teaches the steps to take to improve outcome comprising one or more of: 
-wound care; 
-catheter, indwelling drain or device instructions;
-pacemaker care, 
-implantable device care, 
-pre and post-operative care and expectations after procedure or surgery (Dettinger: para. 43; Educational video detailing exercise to perform.  The media content is so broad in the prior art that it encompasses anything within the patient’s care plan.); and 
-medication instructions and affects.
As per claim 4, the method of claim 1 is as described.  Dettinger teaches the media content provided to the patient or guardian at one of: 
-a hospital; 
-ER; 
-urgent care; 
-outpatient surgery center; 
-clinician’s clinic or office, home health provision area; 
-physical or occupational therapy center; 
-dental clinic or surgery center; 
-veterinary clinic; 
-optometry clinic or office; and 
-other patient care areas (Dettinger: para. 28; The patient can access the platform from a mobile device connected to the platform from anywhere.).
As per claim 5, the method of claim 1 is as described.  Dettinger teaches the platform comprising one or more of: 
-an electronic medical record system; 
-medical clinic or hospital internal network system; 
-surgery center network; 
-outpatient clinic network (Dettinger: para. 28; para. 34); and 
-remote medical record system.
As per claim 6, the method of claim 1 is as described.  Dettinger teaches the media content comprising video and/or animated media comprising specific information and (Dettinger: para. 43; Video showing how to perform an exercise.).
As per claim 7, the method of claim 1 is as described.  Dettinger teaches the media content accessible by the patient or patient’s guardian through a web-based portal (Dettinger: para. 28; para. 47).
As per claim 8, the method of claim 1 is as described.  Dettinger teaches the activation signal transmitted to the platform upon activation by one of:
-use of a remote network link provided in patient documentation;
-use of a link provided in a message sent to the patient or patient’s guardian;
-a mobile application;
-scanning of a code by a network capable device; and
-a web-based application (Dettinger: para. 29).
As per claim 9, the method of claim 1 is as described.  Dettinger teaches comprising receiving feedback from the patient or patient’s guardian regarding acceptance of the media content, comments regarding the media content, and/or questions regarding the media content (Dettinger: para. 49).
Claims 10 and 12-18 recite substantially similar limitations as those already addressed in claims 1 and 3-9, and, as such, are rejected for similar reasons as given above.
Claim 19 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Claim 20 recites substantially similar limitations as those already addressed in claim 9, and, as such, are rejected for similar reasons as given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger et al. (U.S. Publication No. 2016/0098536) in view of Drayer et al. (U.S. Publication No. 2008/0077581).
As per claim 2, the method of claim 1 is as described.  Dettinger does not explicitly teach the following, however, Drayer teaches the medical condition identified as being associated with the patient based at least upon a medical code found in a current version of the International Statistical Classification of Diseases (ICD) (Drayer: para. 42-43; ICD code associated with a medical condition.).
It would have been obvious to one of ordinary skill in the art to include in the Dettinger system of administering a care plan the association of a disorder to an ICD as taught by Drayer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combinations were predictable.  It would have been obvious that all the claimed elements were known in the prior 
Claim 11 recites substantially similar limitations as those already addressed in claim 2, and, as such, are rejected for similar reasons as given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2011/150083 – Providing discharge instructions tailored to one condition of an individual.
U.S. Publication No. 2016/0006946 – Teaches personalizing video clips
U.S. Publication No. 2016/0005320 – Providing instructions to perform mental exercises
U.S. Publication No. 2015/0104758 – Post-operative instructions 
U.S. Publication No. 2014/0114904 – health media recommendation based on well-being index
U.S. Publication No. 2012/0245957 – Electronic aftercare instructions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626